Case 1:21-cr-20109-JLK Document 35 Entered on FLSD Docket 05/06/2021 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: 21-cr-20109-JLK/Becerra

 UNITED STATES OF AMERICA,

 v.

 JIHAD MOHAMMED ALI,
      a/k/a, “Abu Dujanah,”

       Defendant.
 _____________________________________/

              REPORT AND RECOMMENDATION ON CHANGE OF PLEA

        THIS CAUSE was before the Court following an Order of Reference to conduct a

 proceeding for acceptance of a guilty plea by Defendant in this case. ECF No. [28]. Based upon

 the change of plea hearing conducted on May 4, 2021, this Court makes the following findings,

 and recommends that the guilty plea be accepted.

        1.     As an initial matter, the Court advised Defendant of his right to appear at the plea

 hearing in person. Defendant waived his right to appear in person. Defendant, Defendant’s

 attorney, and the Assistant United States Attorney all consented to proceed by videoconference.

 Counsel concurred that holding the change of plea now, rather than delaying it until all could

 appear before the Court in person, was important because they had reached a resolution to this

 prosecution and they did not want to further delay the matter. Pursuant to the Administrative

 Orders of this Court, specifically, including, 2020-76, 2020-53, 2020-41, 2020-33, 2020-24, 2020-

 21, 2020-18, 2020-23, 2021-12, and 2021-33 the Court found that Defendant’s guilty plea could

 not be further delayed without serious harm to the interests of justice, and the hearing was

 conducted by videoconference.

        2.     This Court advised Defendant of his right to have these proceedings conducted by

 the District Judge assigned to the case, and that this Court was conducting the change of plea

                                                1
Case 1:21-cr-20109-JLK Document 35 Entered on FLSD Docket 05/06/2021 Page 2 of 4



 hearing pursuant to an Order of Reference from the District Court. This Court further advised

 Defendant that the District Judge assigned to this case would be the sentencing judge and would

 make all findings and rulings concerning Defendant’s sentence. This Court advised Defendant

 that he did not have to permit the undersigned United States Magistrate Judge to conduct this

 hearing and could request that the change of plea hearing be conducted by the District Judge

 assigned to the case. Defendant, Defendant’s attorney, and the Assistant United States Attorney

 all consented on the record to this Court conducting the change of plea hearing.

        3.      This Court conducted a plea colloquy in accordance with the outline set forth in the

 Bench Book for District Judges, and in accordance with Fed. R. Crim. P. 11.

        4.      Defendant pled guilty to Count I of the Information which charges Defendant with

 conspiring to provide material support and resources to a Foreign Terrorist Organization, in

 violation of Title 18, U.S.C. §§ 371, 2339B(a)(1). The Court advised Defendant that as to that

 charge there is a maximum sentence of up to five years imprisonment, followed by a term of

 supervised release of up to three years, a fine of up to $250,000.00, and a mandatory special

 assessment of $100.00. Defendant acknowledged that he understood the possible maximum

 penalties that could be imposed in the case, including the possibility of forfeiture.

        5.      To set forth the factual basis for the entry of the plea, Defendant and the

 Government submitted a written Factual Proffer.           The Factual Proffer, also read by the

 Government at the hearing, established all the essential elements of the crime to which Defendant

 is pleading guilty. Defendant acknowledged that the Factual Proffer was accurate.

        6.      There is a written plea agreement which has been entered into by the parties in this

 case. This Court reviewed that plea agreement on the record and Defendant acknowledged that he

 understood the terms of the plea agreement and that he had signed the plea agreement.

        7.      Defendant also waived his right to appeal his sentence unless the government files


                                                   2
Case 1:21-cr-20109-JLK Document 35 Entered on FLSD Docket 05/06/2021 Page 3 of 4



 an appeal and/or his sentence exceeds the maximum permitted by statute and/or is the result of an

 upward departure or a variance from the guideline range that the Court establishes at sentencing.

 In addition, the undersigned finds that Defendant’s waiver of his right to appeal his sentence in

 this case is knowing and voluntary.

        8.      Based upon all of the foregoing and the plea colloquy conducted by this Court, the

 undersigned finds that Defendant is fully competent and capable of entering an informed plea, that

 Defendant is aware of the nature of the charges and the consequences of the plea, and that the plea

 of guilty is a knowing and voluntary plea supported by an independent basis in fact containing

 each of the essential elements of the offense.

        9.      Therefore, the undersigned recommends that Defendant be found to have freely and

 voluntarily entered his guilty plea to Count I of the Information filed in this case, as more

 particularly described herein, and that Defendant be adjudicated guilty of that offense.

        10.     A pre-sentence investigation report is being prepared for the District Court by the

 United States Probation Office.

        11.     Defendant was advised that the sentencing in his case is set for at July 7, 2021 at

 10:00 a.m. before the Honorable James Lawrence King.

        RECOMMENDED that Defendant’s plea of guilty be accepted, that Defendant be

 adjudicated guilty of the offense to which he has entered his plea of guilty and that a sentencing

 hearing be conducted for final disposition of this matter.

        The parties will have fourteen calendar days from the date of service of this Report and

 Recommendation within which to file written objections, if any, for consideration by the United

 States District Judge.

        Any request for an extension of this deadline must be made within seven calendar days

 from the date of this Report and Recommendation. Pursuant to Fed. R. Crim. P. 59(b), Eleventh


                                                  3
Case 1:21-cr-20109-JLK Document 35 Entered on FLSD Docket 05/06/2021 Page 4 of 4



 Circuit Rule 3-1, and accompanying Internal Operating Procedure 3, the parties are hereby notified

 that failure to object in accordance with 28 U.S.C. § 636(b)(1) waives the right to challenge on

 appeal the District Court’s order based on unobjected-to factual and legal conclusions. See Thomas

 v. Arn, 474 U.S. 140 (1985).

        DONE AND SUBMITTED in Chambers at Miami, Florida, this 6th day of May, 2021.



                                                     ________________________________
                                                     JACQUELINE BECERRA
                                                     United States Magistrate Judge




                                                 4
